Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed February 9, 2021 is acknowledged.
-	Claim(s) 18, 19, 24, 31-32 is/are amended
- 	Claim(s) 1-17, 22, 26-30 is/are canceled
-	Claim(s) 18-21, 23-25, 31-32 is/are pending in the application.
Examiner respectfully withdraws the rejection of claim 24 under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.
Application Notes
On February 23, 2021, Examiner attempted to contact Applicant’s representative to discuss the instant application and a possible Examiner’s amendment.  On March 1, 2021, Examiner made a second attempt to schedule a discussion of the instant application with Applicant’s representative.  Since no response has been received as of March 5, 2021, the following office action has been prepared.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered. 
Priority
The application has claimed priority based on U.S. Provisional Application Serial No. 62/673,466 filed on May 18, 2018.
	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21, 24-25, 31-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “sideline marker for a sporting event” or “assist with directing cars in a parking lot”, does not reasonably provide enablement for all possible “system for communicating data among networked display units”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically for example, the claim language does not limit the claimed invention to the field of endeavor in Applicant’s disclosure.  For example, the claim does not preclude “system for communicating data among networked display units” such as networked virtual reality head-mounted display units, networked parking meter display units, networked advertising display units, and networked computer/television display units, networked shelf label/pricing display units.

Applicant’s claims attempt to lay claim to every “system for communicating data among networked display units” based on disclosure within a narrow field of endeavor such that the claim scope as recited extends to all known or yet unknown “system for communicating data among networked display units”.
Examiner encourages Applicant to amend the independent claims commensurate with Applicant’s disclosed invention of “sideline marker for a sporting event” or “assist with directing cars in a parking lot”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 in view of Callahan, U.S. Patent Publication No. 2013/0060913.
Consider claim 18, Callahan teaches a system for communicating data among networked display units (see Bannister paragraphs 0002-0013, 0029-0033 specifically for example paragraph 0013 where a digital signage network comprising a plurality of content sources, a distribution node and a display node. Each of the plurality of content sources generates content formatted in accordance with a common data model. The distribution node receives content from the plurality of content sources. The display node displays content it receives from the distribution node is disclosed) comprising: a plurality of display units (see Bannister figure 1, element 106a-106c display and figure 2, element 110 mobile display) communicating with each other on a mesh network (see Bannister paragraph 0035 where mobile display 110 can have a data connection to other displays. This connection can be either wired or wireless. In the scenario of mobile display 110 on a transit vehicle, there may be multiple connected displays on the vehicle with one of the displays serving as a gateway that receives data not only for itself, but for other displays at the same location (mobile or otherwise). and paragraphs 0037-0039 where all nodes in the network can transmit to other nodes), each display unit comprising: 

a display screen for displaying visual messages (see Bannister paragraphs 0002 0066 where display screens that are controlled to present different manners of 

a radio controller for communicating on the mesh network (see Bannister figure 3, element 114, 116 and paragraph 0036-0037 where wireless data connection is disclosed corresponding to radio controller for communicating and paragraphs 0037-0039 where all nodes in the network can transmit to other nodes); 

a controller module (implicit) coupled to the display screen and the radio controller, the controller module configured to receive and send data between one or more other display units communicating on the network and, in response to the data, alter the visual messages displayed on the screen (see Bannister paragraph 0062 where a display unit receives layout data from an upstream node in step 168. In step 170, the display receives content for placing in the layout. This content can be received from any of a number of sources, including a content source that supplies video data, a weather feed, a stock ticker feed, a newsfeed or other such data sources. In step 172, the content that will be displayed is selected from the content received in step 170. This selection is based on information in the layout received in step 168, the content received in step 170 and other display rules. In step 174, the selected data is rendered to a display in accordance with the layout information and other data values.); and 

external data including temperature values and other such information. This data, much like the data from any other content source is pushed to a server.).  

Bannister does not appear to expressly disclose that sensors are at each display.  In the same field of endeavor, Callahan teaches media (display device) may comprise one or more sensors to collect data regarding the environment conditions in the area or vicinity of the media (see Callahan paragraph 0009).  One of ordinary skill in the art would have been motivated to have modified Bannister with the teachings of Callahan to have sensors at each display so as to ascertain the environmental conditions at each display location.

Consider claim 19, Bannister as modified by Callahan teaches all the limitations of claim 18 and further teaches further comprising a remote control communicating on the mesh network, wherein the remote control is configured to communicate data to and from at least one display unit of the plurality of display units (see Bannister paragraph 0066 where an administrator can send instructions to that node remotely to create a remote control); and



Consider claim 20, Bannister as modified by Callahan teaches all the limitations of claim 18 and further teaches wherein the controller module is further configured to send data to the one or more other display units communicating on the mesh network to cause the one or more other display units communicating on the mesh network to alter the visual messages displayed on respective screens of the one or more other display units (see Bannister paragraph 0035 where mobile display 110 can have a data connection to other displays. This connection can be either wired or wireless. In the scenario of mobile display 110 on a transit vehicle, there may be multiple connected displays on the vehicle with one of the displays serving as a gateway that receives data not only for itself, but for other displays at the same location (mobile or otherwise).).  

Consider claim 31, Bannister as modified by Callahan teaches all the limitations of claim 18 and further teaches wherein the one or more sensors are external data including temperature values and other such information. And Callahan paragraphs 0009, 0037, 0046, 0054).  

Consider claim 32, Bannister as modified by Callahan teaches all the limitations of claim 18, wherein the one or more sensors of the display unit are physically coupled to the display unit (see Bannister paragraphs 0034, 0044 where A display node can act as a content source by gathering data including display characteristics, usage details, power consumption records and external data including temperature values and other such information. And Callahan paragraphs 0009, 0037, 0046, 0054).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 and Callahan, U.S. Patent Publication No. 2013/0060913 in view of Jordan, U.S. Patent Publication No. 2005/0111174.



Bannister is silent regarding a battery power source.  In the same field of endeavor, mobile advertising display devices, Jordan teaches a power source such as a battery is provided so as to power a mobile display (see Jordan figure 8, element 12 power source and paragraphs 0071, 0083).  One of ordinary skill in the art would have been motivated to have modified Bannister to have provided a battery power source for a mobile display so as to provide a power source using known techniques with predictable results.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 and Callahan, U.S. Patent Publication No. 2013/0060913 in view of Kivley, U.S. Patent Publication No. 2008/0184571.


In the same field of endeavor, displaying advertising information, Kivley teaches a sideline marker including an advertisement on or near so as to present advertising information during a sporting event (see Kivley figure 1 and paragraphs 0007, 0044, 0050).  Further Callahan teaches that media/substrate may be adapted to display electronically or otherwise (see Callahan paragraph 0030, 0033-0034 where Media/substrates 320, 325, and 330 are adapted to receive and present distributed content 305, 310, 315, respectively, that may be received via communications network 335 or other mechanism from server computing environment 360. For example, in an illustrative embodiment, media/substrates 320, 325, and 330 may receive content via network 335 and display the content electronically. In exemplary embodiment, content may be distributed to media/substrates 320, 325, and 330 through other than network 335, e.g. manually, and displayed in non-electronic fashion. For example, the content may comprised or be comprised on a poster that is affixed to the particular media/substrate).  One of ordinary skill in the art would have been motivated to have incorporated an electronic display as Kivley’s information display as suggested by Callahan so as to present advertising information during a sporting event using networked display units.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 and Callahan, U.S. Patent Publication No. 2013/0060913 in view of Altman et al, U.S. Patent Publication No. 2013/0013412.
Consider claim 24, Bannister as modified by Callahan teaches all the limitations of claim 18.  Bannister is silent regarding wherein the one or more sensors further coordinate the display on each of the plurality of display units based on each of the plurality of display units relative location and position with respect to the location and position of each other plurality of display units.  

In the same field of endeavor, Altman teaches displaying advertisement using a group of displays that exchange relative position of each display via wireless data links in order to coordinate each portion of a multi display advertisement so as to provide advertisements using multiple displays in combination (see Altman figure 15 and paragraphs 0125-0132 specifically for example paragraphs 0126-0127).  One of ordinary skill in the art would have been motivated to have modified Bannister with the teachings of Altman to have the recited feature so as to provide advertisements using multiple displays in combination

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al, U.S. Patent Publication No. 2009/0198816 and Callahan, U.S. Patent Publication No. 2013/0060913 in view of Hancock et al, U.S. Patent Publication No. 2006/0066455.
full mesh network or a partial mesh network.  

In a related field of endeavor, Hancock teaches a partial mesh network may include nodes that connect only with nodes that exchange the most data or have nodes that are not able to communicate directly due to transmission power, distances and signal to noise ratio (see Hancock paragraph 0041 where a mesh network is a network that may contain multiple paths to communicate information. The mesh network used by the present embodiments may be a partial mesh network as some nodes may connect only to those nodes with which they exchange the most data. In addition, each node may not be able to communicate directly to every other node due to RF transmission power, distances and signal to noise ratio).  One of ordinary skill in the art would have been motivated to have modified Bannister to have a full mesh network or a partial mesh network so as to connect all nodes or only to those nodes which they exchange the most data as suggested by Hancock using known techniques with predictable results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonzalez, U.S. Patent Publication No. 2010/0023372 (linked mobile business and advertising unit), Ng et al, U.S. Patent Publication No. 10269279 (display system and delivering multi-view content), Shafai et al, U.S. Patent No. 10917680 (distributing content to render at vehicles), Hache, U.S. Patent Publication No. 2003/0102975 (pay and display parking machine with user detector), Fulcher et al, U.S. Patent Publication No. 2003/0132288 (automated fee collection and parking ticket dispensing machine).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Dorothy Harris/Primary Examiner, Art Unit 2625